Motion Granted, Petition for Writ of Mandamus Dismissed, and Memorandum
Opinion filed March 3, 2020.




                                      In The

                     Fourteenth Court of Appeals

                                  NO. 14-19-00619-CV



                  IN RE ANTHONY ANGERSTEIN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-80196

                         MEMORANDUM OPINION

      Relator Anthony Angerstein filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable R.K. Sandill, presiding
judge of the 127th District Court of Harris County, to set aside his July 17, 2019
order compelling the deposition of a counter-affiant whom Angerstein did not
designate as a retained expert.
      On February 25, 2020, relator filed a motion for voluntary dismissal of this
original proceeding because the parties have settled the underlying case. Relator’s
request for relief is now moot. The motion is GRANTED.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction. We also lift this court’s stay entered on August 15, 2019.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                          2